
	
		II
		111th CONGRESS
		1st Session
		S. 1634
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Rockefeller (for
			 himself, Mr. Akaka, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social
		  Security Act to protect and improve the benefits provided to dual eligible
		  individuals under the Medicare and Medicaid programs.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Medicare Prescription Drug Coverage
			 Improvement Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Medicare and Medicaid improvements
					Sec. 101. Providing Federal coverage and payment coordination
				for low-income Medicare beneficiaries.
					Sec. 102. Creating a Medicare operated prescription drug plan
				option.
					Sec. 103. Accreditation requirement for all specialized
				Medicare Advantage plans and revisions relating to specialized Medicare
				Advantage plans for special needs individuals.
					Sec. 104. Providing better care coordination for low-income
				beneficiaries in Medicare part D.
					Sec. 105. Improving transition of new dual eligible individuals
				to Medicare prescription drug coverage and presumptive eligibility for
				low-income subsidies.
					Sec. 106. Required information on transition from skilled
				nursing facilities and nursing facilities to part D plans.
					Sec. 107. Streamlined pharmacy compliance
				packaging.
					Sec. 108. Lowering
				covered part D drug prices on behalf of Medicare beneficiaries.
					Sec. 109. Correction of flaws in determination of phased-down
				State contribution for Federal assumption of prescription drug costs for dually
				eligible individuals.
					Sec. 110. No impact on eligibility for benefits under other
				programs.
					Sec. 111. Quality indicators for dual eligible
				individuals.
					TITLE II—Additional Medicare and Medicaid
				improvements
					Subtitle A—Improving the financial assistance available to
				low-Income Medicare beneficiaries
					Sec. 201. Improving assets tests for Medicare Savings Program
				and low-income subsidy program.
					Sec. 202. Eliminating
				barriers to enrollment.
					Sec. 203. Elimination of part D cost-sharing for certain
				non-institutionalized full-benefit dual eligible individuals.
					Sec. 204. Exemption
				of balance in any pension or retirement plan from resources for determination
				of eligibility for low-income subsidy.
					Sec. 205.
				Cost-sharing protections for low-income subsidy-eligible
				individuals.
					Subtitle B—Other improvements
					Sec. 211. Enrollment improvements under Medicare parts C and
				D.
					Sec. 212. Medicare plan complaint system.
					Sec. 213. Uniform exceptions and appeals process.
					Sec. 214. Prohibition on conditioning Medicaid eligibility for
				individuals enrolled in certain creditable prescription drug coverage on
				enrollment in the Medicare part D drug program.
					Sec. 215. Office of the Inspector General annual report on part
				D formularies' inclusion of drugs commonly used by dual eligibles.
					Sec. 216. HHS ongoing study and annual reports on coverage for
				dual eligibles.
					Sec. 217. Authority to obtain information.
				
			IMedicare and Medicaid improvements
			101.Providing Federal coverage and payment
			 coordination for low-income Medicare beneficiaries
				(a)Establishment of Federal coordinated health
			 care office
					(1)Establishment
						(A)In generalNot later than October 1, 2009, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a Federal Coordinated Health Care
			 Office.
						(B)Establishment and reporting to CMS
			 administratorThe Federal
			 Coordinated Health Care Office shall—
							(i)be established within the Centers for
			 Medicare & Medicaid Services; and
							(ii)report directly to the Administrator of the
			 Centers for Medicare & Medicaid Services.
							(2)PurposeThe purpose of the Federal Coordinated
			 Health Care Office is to bring together officials of the Medicare and Medicaid
			 programs at the Centers for Medicare & Medicaid Services in order
			 to—
						(A)more effectively integrate benefits under
			 the Medicare program under title XVIII of the Social Security Act and the
			 Medicaid program under title XIX of such Act; and
						(B)improve the coordination between the
			 Federal Government and States for individuals eligible for benefits under both
			 such programs in order to ensure that such individuals get full access to the
			 items and services to which they are entitled under titles XVIII and XIX of the
			 Social Security Act.
						(3)GoalsThe goals of the Federal Coordinated Health
			 Care Office are as follows:
						(A)Providing dual eligible individuals full
			 access to the benefits to which such individuals are entitled under the
			 Medicare and Medicaid programs.
						(B)Simplifying the processes for dual eligible
			 individuals to access the items and services they are entitled to under the
			 Medicare and Medicaid programs.
						(C)Improving the quality of health care and
			 long-term services for dual eligible individuals.
						(D)Increasing beneficiary understanding of and
			 satisfaction with coverage under the Medicare and Medicaid programs.
						(E)Eliminating regulatory conflicts between
			 rules under the Medicare and Medicaid programs.
						(F)Improving care continuity and ensuring safe
			 and effective care transitions.
						(G)Eliminating cost-shifting between the
			 Medicare and Medicaid program and among related health care providers.
						(H)Improving the quality of performance of
			 providers of services and suppliers under the Medicare and Medicaid
			 programs.
						(4)Specific responsibilitiesThe specific responsibilities of the
			 Federal Coordinated Health Care Office are as follows:
						(A)Providing States, specialized MA plans for
			 special needs individuals (as defined in section 1859(b)(6) of the Social
			 Security Act (42 U.S.C. 1395w–28(b)(6))), physicians and other relevant
			 entities or individuals with the education and tools necessary for developing
			 programs that align benefits under the Medicare and Medicaid programs for dual
			 eligible individuals.
						(B)Working with the Director of the
			 Congressional Budget Office and the Director of the Office of Management and
			 Budget, and in consultation with the Medicare Payment Advisory Commission and
			 the Medicaid and CHIP Payment and Access Commission, to, not later than January
			 1, 2011, establish dynamic scoring for benefits for dual eligible individuals
			 to account for total spending and savings for comparable risk groups under the
			 Medicare program.
						(C)Supporting State efforts to coordinate and
			 align acute care and long-term care services for dual eligible individuals with
			 other items and services furnished under the Medicare program.
						(D)Providing support for coordination of
			 contracting and oversight by States and the Centers for Medicare & Medicaid
			 Services with respect to the integration of the Medicare and Medicaid programs
			 in a manner that is supportive of the goals described in paragraph (3).
						(5)ReportThe Secretary shall, as part of the budget
			 transmitted under section 1105(a) of title 31, United States Code, submit to
			 Congress an annual report containing recommendations for legislation that would
			 improve care coordination and benefits for dual eligible individuals.
					(b)Addition of Medicaid representatives to
			 Medicare Payment Advisory Commission and consultation with Medicaid and CHIP
			 Payment and Access Commission
					(1)Addition of Medicaid representative to
			 Medicare Payment Advisory CommissionSection 1805(c)(2)(B) of the Social
			 Security Act (42 U.S.C. 1395b–6(c)(2)(B)) is amended by adding at the end the
			 following sentence: Such membership shall also include at least 2
			 individuals who are nationally recognized for their expertise in financing,
			 benefits, and provider payment policies under the program under title
			 XIX..
					(2)Consultation with Medicaid and CHIP Payment
			 and Access CommissionSection
			 1805(b) of the Social Security Act (42 U.S.C. 1395b–6(b)) is amended by adding
			 at the end the following new paragraph:
						
							(9)Consultation with Medicaid and CHIP Payment
				and Access CommissionIn
				carrying out the duties of the Commission under this subsection, the Commission
				shall consult with the Medicaid and CHIP Payment and Access Commission
				established under section 506 of the Children's Health Insurance Program
				Reauthorization Act of 2009 (Public Law 111–3) on an ongoing
				basis.
							.
					(c)MACPAC funding and technical
			 amendments
					(1)FundingSection 1900(f) of the Social Security Act
			 (42 U.S.C. 1396(f)) is amended—
						(A)in the subsection heading, by striking
			 Authorization of
			 appropriations and inserting Funding;
						(B)in paragraph (1), by inserting
			 (other than for fiscal year 2009) before in the same
			 manner; and
						(C)by striking paragraph (2) and inserting the
			 following:
							
								(2)AppropriationOut of any funds in the Treasury not
				otherwise appropriated, there is appropriated to MACPAC $11,403,000 for fiscal
				year 2009 to carry out the provisions of this section.
								(3)AuthorizationIn addition to amounts made available under
				paragraph (2), there are authorized to be appropriated for fiscal years
				beginning with fiscal year 2010, such sums as may be necessary to carry out the
				provisions of this section.
								(4)AvailabilityAmounts made available under paragraphs (2)
				and (3) to carry out the provisions of this section shall remain available
				until
				expended.
								.
						(2)Technical amendmentsSection 1900(b) of such Act (42 U.S.C.
			 1396) is amended—
						(A)in paragraph (1)(D), by striking
			 June 1 and inserting June 15; and
						(B)by adding at the end the following:
							
								(10)Consultation with MedPAC
									(A)In generalMACPAC shall regularly consult with the
				Medicare Payment Advisory Commission (in this paragraph referred to as
				MedPAC) established under section 1805 in carrying out its
				duties under this section.
									(B)Data sharingMACPAC and MedPAC shall have unrestricted
				access to all deliberations, records, and nonproprietary data of the other such
				entity, respectively, immediately upon the request of the either such
				entity.
									.
						(d)Rule of constructionNothing in this section—
					(1)requires mandatory integrated care under
			 the Medicare or Medicaid programs under titles XVIII and XIX, respectively, of
			 the Social Security Act;
					(2)promotes enrollment in specialized MA plans
			 for special needs individuals (as defined in section 1859(b)(6) of the Social
			 Security Act (42 U.S.C. 1395w–28(b)(6)));
					(3)promotes the development of Medicaid
			 managed care for dual eligible individuals; or
					(4)prevents dual eligible individuals from
			 electing to remain in the original Medicare fee-for-service option, or the
			 right to make such election being protected.
					102.Creating a Medicare operated prescription
			 drug plan option
				(a)Medicare operated prescription drug plan
			 option
					(1)In generalSubpart 2 of part D of the Social Security
			 Act is amended by inserting after section 1860D–11 (42 U.S.C. 1395w–111) the
			 following new section:
						1860D–11A.Medicare operated prescription drug plan
		  option(a)In generalNotwithstanding any other provision of this
				part, for each year (beginning with 2011), in addition to any plans offered
				under section 1860D–11, the Secretary shall offer one or more Medicare operated
				prescription drug plans (as defined in subsection (b)) with a service area that
				consists of the entire United States and shall enter into negotiations in
				accordance with section 1860D–11A(i) with pharmaceutical manufacturers to
				reduce the purchase cost of covered part D drugs for eligible part D
				individuals who enroll in such a plan.
								(b)Medicare operated prescription drug plan
				definedFor purposes of this
				part, the term Medicare operated prescription drug plan means a
				prescription drug plan that offers qualified prescription drug coverage and
				access to negotiated prices described in section 1860D–2(a)(1)(A).
								(c)Monthly beneficiary premium
									(1)Qualified prescription drug
				coverageThe monthly
				beneficiary premium for qualified prescription drug coverage and access to
				negotiated prices described in section 1860D–2(a)(1)(A) to be charged under a
				Medicare operated prescription drug plan shall be uniform nationally. Such
				premium for months in 2010 and each succeeding year shall be equal to the
				product of—
										(A)the beneficiary premium percentage (as
				specified in section 1860D–13(a)(3)); and
										(B)the average monthly per capita actuarial
				cost of offering the Medicare operated prescription drug plan for the year
				involved, including administrative expenses.
										(2)Premium subsidy for applicable subsidy
				eligible individuals
										(A)Full subsidy eligible
				individualsIn the case of an
				applicable subsidy eligible individual described in paragraph (4)(A), the
				individual is entitled under this section to an income-related premium subsidy
				equal to 100 percent of the monthly beneficiary premium of the Medicare
				operated prescription drug plan.
										(B)Other subsidy eligible
				individualsIn the case of an
				applicable subsidy eligible individual described in paragraph (4)(B), the
				individual is entitled under this section to an income-related premium subsidy
				determined on a linear sliding scale as follows:
											(i)One hundred percent of the amount described
				in subparagraph (A) for individuals with incomes at or below 135 percent of
				such level.
											(ii)Seventy-five percent of such amount for
				individuals with incomes above 135 percent of such level and at or below 140
				percent of such level.
											(iii)Fifty percent of such amount for
				individuals with incomes above 140 percent of such level and at or below 145
				percent of such level.
											(iv)Twenty-five percent of such amount for
				individuals with incomes above 145 percent of such level and below 150 percent
				of such level.
											(v)Zero percent of such amount for individuals
				with incomes at 150 percent of such level.
											(3)Cost-sharing for applicable subsidy
				eligible individuals
										(A)Full-subsidy eligible
				individualsIn the case of an
				applicable subsidy eligible individual described in paragraph (4)(A), the
				provisions of section 1860D–14(a)(1) shall apply, except the premium subsidy
				under paragraph (2)(A) shall be substituted for the premium subsidy under
				subparagraph (A) of such section 1860D–14(a)(1).
										(B)Other subsidy eligible
				individualsIn the case of an
				applicable subsidy eligible individual described in paragraph (4)(B), the
				provisions of section 1860D–14(a)(2) shall apply, except the premium subsidy
				under paragraph (2)(B) shall be substituted for the premium subsidy under
				subparagraph (A) of such section 1860D–14(a)(2).
										(4)Definition of applicable subsidy eligible
				individualsFor purposes of
				paragraphs (2) and (3), the term applicable subsidy eligible
				individual means the following:
										(A)Full-subsidy eligible individuals
											(i)Individuals with income below 135 percent
				of poverty lineAny
				individual who—
												(I)is enrolled in a Medicare operated
				prescription drug plan;
												(II)is determined to have income that is below
				135 percent of the poverty line applicable to a family of the size involved;
				and
												(III)meets the resources requirement described
				in section 1860D–14(a)(3)(E), as amended by section 201 of the
				Medicare Prescription Drug Coverage
				Improvement Act.
												(ii)Certain other individualsAny individual who is enrolled in a
				Medicare operated prescription drug plan who—
												(I)is a full-benefit dual eligible individual
				(as defined in section 1935(c)(6));
												(II)receives benefits under the supplemental
				security income program under title XVI; or
												(III)is eligible for medical assistance under
				clause (i), (iii), or (iv) of section 1902(a)(10)(E).
												(B)Other subsidy eligible
				individualsAny individual
				who—
											(i)is not described in paragraph (1);
											(ii)is enrolled in a Medicare operated
				prescription drug plan;
											(iii)is determined to have income that is below
				150 percent of the poverty line applicable to a family of the size involved;
				and
											(iv)meets the resources requirement described
				in section 1860D–14(a)(3)(E), as amended by section 201 of the
				Medicare Prescription Drug Coverage
				Improvement Act.
											(d)Use of a formulary and formulary
				incentives
									(1)Use of a formulary
										(A)In generalWith respect to the operation of a Medicare
				operated prescription drug plan, the Secretary shall establish and apply a
				formulary (and may include formulary incentives described in paragraph
				(5)(C)(ii)) in accordance with this subsection in order to—
											(i)increase patient safety;
											(ii)increase appropriate use and reduce
				inappropriate use of drugs; and
											(iii)reward value.
											(B)Default initial formularyUntil such time as the Secretary
				establishes and applies the initial formulary under paragraph (5), a Medicare
				operated prescription drug plan shall be required to include all drugs approved
				for safety and effectiveness as a prescription drug under the Federal Food,
				Drug, and Cosmetic Act that are covered part D drugs (and may include formulary
				incentives described in paragraph (5)(C)(ii)).
										(2)Requirements for formulariesThe Secretary shall establish a formulary
				that meets the following requirements:
										(A)Except as provided in subparagraph (B), the
				formulary includes the covered outpatient drugs of any manufacturer which has
				entered into and complies with an agreement with the Secretary under this
				section.
										(B)A covered outpatient drug may be excluded
				with respect to the treatment of a specific disease or condition for an
				identified population (if any) only if, based on the drug's labeling (or, in
				the case of a drug the prescribed use of which is not approved under the
				Federal Food, Drug, and Cosmetic Act but is a medically accepted indication (as
				defined in section 1860D–2(e)(4))), the excluded drug does not have a
				significant, clinically meaningful therapeutic advantage in terms of safety,
				effectiveness, or clinical outcome of such treatment for such population over
				other drugs included in the formulary and there is a written explanation
				(available to the public) of the basis for the exclusion.
										(C)The Secretary permits coverage of a drug
				excluded from the formulary pursuant to a prior authorization program that is
				consistent with paragraph (3).
										(D)The formulary meets such other requirements
				as the Secretary may impose in order to achieve program savings consistent with
				protecting the health of program beneficiaries.
										A prior authorization program
				established under paragraph (3) is not a formulary subject to the requirements
				of this paragraph.(3)Requirements of prior authorization
				programsThe Secretary may
				require, with respect to drugs dispensed on or after July 1, 1991, the approval
				of the drug before its dispensing for any medically accepted indication (as
				defined in section 1860D–2(e)(4)) only if the system providing for such
				approval—
										(A)provides response by telephone or other
				telecommunication device within 24 hours of a request for prior authorization;
				and
										(B)provides for the dispensing of at least a
				72-hour supply of a covered outpatient prescription drug in an emergency
				situation (as defined by the Secretary).
										(4)Other permissible
				restrictionsThe Secretary
				may impose limitations, with respect to all such drugs in a therapeutic class,
				on the minimum or maximum quantities per prescription or on the number of
				refills, if such limitations are necessary to improve patient safety,
				discourage waste, or address instances of fraud or abuse by individuals in any
				manner authorized under this Act.
									(5)Development of initial formulary
										(A)In generalIn selecting covered part D drugs for
				inclusion in a formulary, the Secretary shall consider clinical benefit and
				price.
										(B)Role of AHRQThe Director of the Agency for Healthcare
				Research and Quality shall be responsible for assessing the clinical benefit of
				covered part D drugs and making recommendations to the Secretary regarding
				which drugs should be included in the formulary. In conducting such assessments
				and making such recommendations, the Director shall—
											(i)consider safety concerns including those
				identified by the Federal Food and Drug Administration;
											(ii)use available data and evaluations, with
				priority given to randomized controlled trials, to examine clinical
				effectiveness, comparative effectiveness, safety, and enhanced compliance with
				a drug regimen;
											(iii)use the same classes of drugs developed by
				United States Pharmacopeia for this part;
											(iv)consider evaluations made by—
												(I)the Director under section 1013 of Medicare
				Prescription Drug, Improvement, and Modernization Act of 2003;
												(II)other Federal entities, such as the
				Secretary of Veterans Affairs; and
												(III)other private and public entities, such as
				the Drug Effectiveness Review Project and Medicaid programs; and
												(v)recommend to the Secretary—
												(I)those drugs in a class that provide a
				greater clinical benefit, including fewer safety concerns or less risk of
				side-effects, than another drug in the same class that should be included in
				the formulary;
												(II)those drugs in a class that provide less
				clinical benefit, including greater safety concerns or a greater risk of
				side-effects, than another drug in the same class that should be excluded from
				the formulary; and
												(III)drugs in a class with same or similar
				clinical benefit for which it would be appropriate for the Secretary to
				competitively bid (or negotiate) for placement on the formulary.
												(C)Consideration of AHRQ
				recommendations
											(i)In generalNot later than January 1, 2011, the
				Secretary, after taking into consideration the recommendations under
				subparagraph (B)(v), shall establish a formulary, and formulary incentives, to
				encourage use of covered part D drugs that—
												(I)have a lower cost and provide a greater
				clinical benefit than other drugs;
												(II)have a lower cost than other drugs with
				same or similar clinical benefit; and
												(III)drugs that have the same cost but provide
				greater clinical benefit than other drugs.
												(ii)Formulary incentivesThe formulary incentives under clause (i)
				may be in the form of one or more of the following:
												(I)Tiered copayments.
												(II)Prior authorization.
												(III)Step therapy.
												(IV)Medication therapy management.
												(V)Generic drug substitution.
												(iii)FlexibilityIn applying such formulary incentives the
				Secretary may decide not to impose any cost-sharing for a covered part D drug
				for which—
												(I)the elimination of cost sharing would be
				expected to increase compliance with a drug regimen; and
												(II)compliance would be expected to produce
				savings under part A or B or both.
												(iv)Development of transparent process to
				explain formulary incentivesNot later than January 1, 2011, the
				Secretary shall develop and implement a transparent process to identify and
				explain to beneficiaries formulary incentives under clause (i). Such process
				shall be designed to assist beneficiaries in understanding how prior
				authorization requests and other formulary incentives will be evaluated.
											(6)Limitations on formularyIn any formulary established under this
				subsection, the formulary may not be changed during a year, except—
										(A)to add a generic version of a covered part
				D drug that entered the market;
										(B)to remove such a drug for which a safety
				problem is found; and
										(C)to add a drug that the Secretary identifies
				as a drug which treats a condition for which there has not previously been a
				treatment option or for which a clear and significant benefit has been
				demonstrated over other covered part D drugs.
										(7)Adding drugs to the initial
				formulary
										(A)Use of advisory committeeThe Secretary shall establish and appoint
				an advisory committee (in this paragraph referred to as the advisory
				committee)—
											(i)to review petitions from drug
				manufacturers, health care provider organizations, patient groups, and other
				entities for inclusion of a drug in, or other changes to, such formulary;
				and
											(ii)to recommend any changes to the formulary
				established under this subsection.
											(B)CompositionThe advisory committee shall be composed of
				9 members and shall include representatives of physicians, pharmacists, and
				consumers and others with expertise in evaluating prescription drugs. The
				Secretary shall select members based on their knowledge of pharmaceuticals and
				the Medicare and Medicaid populations. Members shall be deemed to be special
				Government employees for purposes of applying the conflict of interest
				provisions under section 208 of title 18, United States Code, and no waiver of
				such provisions for such a member shall be permitted.
										(C)ConsultationThe advisory committee shall consult, as
				necessary, with physicians who are specialists in treating the disease for
				which a drug is being considered.
										(D)Request for studiesThe advisory committee may request the
				Agency for Healthcare Research and Quality or an academic or research
				institution to study and make a report on a petition described in subparagraph
				(A)(ii) in order to assess—
											(i)clinical effectiveness;
											(ii)comparative effectiveness;
											(iii)safety; and
											(iv)enhanced compliance with a drug
				regimen.
											(E)RecommendationsThe advisory committee shall make
				recommendations to the Secretary regarding—
											(i)whether a covered part D drug is found to
				provide a greater clinical benefit, including fewer safety concerns or less
				risk of side-effects, than another drug in the same class that is currently
				included in the formulary and should be included in the formulary;
											(ii)whether a covered part D drug is found to
				provide less clinical benefit, including greater safety concerns or a greater
				risk of side-effects, than another drug in the same class that is currently
				included in the formulary and should not be included in the formulary;
				and
											(iii)whether a covered part D drug has the same
				or similar clinical benefit to a drug in the same class that is currently
				included in the formulary and whether the drug should be included in the
				formulary.
											(F)Limitations on review of manufacturer
				petitionsThe advisory
				committee shall not review a petition of a drug manufacturer under subparagraph
				(A)(ii) with respect to a covered part D drug unless the petition is
				accompanied by the following:
											(i)Raw data from clinical trials on the safety
				and effectiveness of the drug.
											(ii)Any data from clinical trials conducted
				using active controls on the drug or drugs that are the current standard of
				care.
											(iii)Any available data on comparative
				effectiveness of the drug.
											(iv)Any other information the Secretary
				requires for the advisory committee to complete its review.
											(G)Response to recommendationsThe Secretary shall review the
				recommendations of the advisory committee and if the Secretary accepts such
				recommendations the Secretary shall modify the formulary established under this
				subsection accordingly. Nothing in this section shall preclude the Secretary
				from adding to the formulary a drug for which the Director of the Agency for
				Healthcare Research and Quality or the advisory committee has not made a
				recommendation.
										(H)Notice of changesThe Secretary shall provide timely notice
				to beneficiaries and health professionals about changes to the formulary or
				formulary incentives.
										(I)Stability of benefitOnce a covered part D drug has been added
				to the formulary established under this subsection, the drug may not be removed
				from the formulary for at least a 3-year period, unless the Secretary
				determines there are safety or efficacy concerns with respect to the
				drug.
										(8)Non-excludable drugsThe following drugs or classes of drugs
				shall not be excluded from the default initial formulary (as described in
				paragraph (1)(B)) or the initial formulary established by the Secretary (as
				described in paragraph (5)):
										(A)Barbiturates.
										(B)Benzodiazepines.
										(e)Informing beneficiaries
									(1)In generalThe Secretary shall take steps to inform
				beneficiaries about the availability of a Medicare operated prescription drug
				plan or plans including providing information in the annual handbook
				distributed to all beneficiaries and adding information to the official public
				Medicare website related to prescription drug coverage available through this
				part.
									(2)Sole responsibility for marketing by the
				secretary
										(A)In generalThe Secretary shall have sole
				responsibility for marketing Medicare operated prescription drug plans.
										(B)AuthorizationThere is authorized to be appropriated to
				the Secretary such sums as are necessary to carry out such marketing.
										(f)Application of all other requirements for
				prescription drug plansExcept as specifically provided in this
				section, any Medicare operated drug plan shall meet the same requirements as
				apply to any other prescription drug plan, including the requirements of
				section 1860D–4(b)(1) relating to assuring pharmacy access.
								(g)Automatic enrollmentThe Secretary shall establish procedures to
				provide for the automatic enrollment of subsidy eligible individuals (as
				defined in section 1860D–14(a)(3)) in a Medicare operated prescription drug
				plan in the case where such individuals lose their current prescription drug
				coverage, become part D eligible individuals, or in instances where the amount
				of the monthly beneficiary premium under the prescription drug plan the
				individual is enrolled in is greater than the premium subsidy amount described
				in section 1860D–14(b).
								(h)Rule of construction regarding eligibility
				for medical assistanceIn no
				case may enrollment in a Medicare operated prescription drug plan affect the
				eligibility of an individual to receive medical assistance under a State plan
				under title
				XIX.
								.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect as if included in the enactment of section
			 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003.
					(b)Conforming amendments
					(1)In general
						(A)Section 1860D–3(a) of the
			 Social Security Act (42 U.S.C.
			 1395w–103(a)) is amended by adding at the end the following new
			 paragraph:
							
								(4)Availability of the Medicare operated
				prescription drug planA
				Medicare operated prescription drug plan (as defined in section 1860D–11A(c))
				shall be offered nationally in accordance with section
				1860D–11A.
								.
						(B)(i)Section 1860D–3 of the Social Security Act
			 (42 U.S.C. 1395w–103) is amended by adding at the end the following new
			 subsection:
								
									(c)Provisions only applicable in 2006, 2007,
				2008, and 2009The provisions
				of this section shall only apply with respect to 2006, 2007, 2008, and
				2009.
									.
							(C)Section 1860D–11(g) of such Act (42 U.S.C.
			 1395w–111(g)) is amended by adding at the end the following new
			 paragraph:
							
								(8)No authority for fallback plans after
				2009A fallback prescription
				drug plan shall not be available after December 31,
				2009.
								.
						(D)Section 1860D–13(c)(3) of such Act (42
			 U.S.C. 1395w–113(c)(3)) is amended—
							(i)in the heading, by inserting
			 and Medicare operated
			 prescription drug plans after Fallback plans;
			 and
							(ii)by inserting or a Medicare operated
			 prescription drug plan after a fallback prescription drug
			 plan.
							(E)Section 1860D–14(a) of the Social Security
			 Act (42 U.S.C. 1395w–114(a)) is amended—
							(i)in paragraph (1), by striking In
			 the and inserting Subject to section 1860D–11A(c)(2)(A), in
			 the; and
							(ii)in paragraph (2), by striking In
			 the and inserting Subject to section 1860D–11A(c)(2)(B), in
			 the.
							(F)Section 1860D–16(b)(1) of such Act (42
			 U.S.C.1395w–116(b)(1)) is amended—
							(i)in subparagraph (C), by striking
			 and after the semicolon at the end;
							(ii)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
							(G)by adding at the end the following new
			 subparagraph:
							
								(E)payments for expenses incurred with respect
				to the operation of Medicare operated prescription drug plans under section
				1860D–11A.
								.
						(H)Section 1860D–41(a) of such Act (42 U.S.C.
			 1395w–151(a)) is amended by adding at the end the following new
			 paragraph:
							
								(19)Medicare operated prescription drug
				planThe term Medicare
				operated prescription drug plan has the meaning given such term in
				section
				1860D–11A(c).
								.
						(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect as if included in the enactment of section
			 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003.
					103.Accreditation requirement for all
			 specialized Medicare Advantage plans and revisions relating to specialized
			 Medicare Advantage plans for special needs individuals
				(a)Accreditation requirementSection 1859(f) of the Social Security Act
			 (42 U.S.C. 1395w–28(f)) is amended—
					(1)in paragraphs (2)(B), (3)(B), and (4)(B),
			 by striking paragraph (5) and inserting paragraphs (5)
			 and (6)(B) each place it appears; and
					(2)by adding at the end the following new
			 paragraph:
						
							(6)Accreditation requirement for all
				SNPs
								(A)Establishment of accreditation
				programNot later than
				January 1, 2011, the Secretary, acting through the Director of the Agency for
				Healthcare Research and Quality and the Administrator of the Centers for
				Medicare & Medicaid Services, shall enter into a contract with the National
				Committee for Quality Assurance under which the National Committee for Quality
				Assurance shall develop an accreditation (and reaccreditation) program for all
				specialized MA plans for special needs individuals (as defined in subsection
				(b)(6)), including specialized MA plans for special needs individuals described
				in subsection (b)(6)(B)(ii).
								(B)RequirementThe requirement described in this
				subparagraph is that, effective for plan years beginning on or after January 1,
				2012, a specialized MA plan for special needs individuals (as so defined) meet
				the accreditation standards developed by the National Committee for Quality
				Assurance under the contract under subparagraph
				(A).
								.
					(b)Revisions relating to specialized Medicare
			 Advantage plans for special needs individualsSection 1859 of the Social Security Act (42
			 U.S.C. 1395w–28) is amended—
					(1)in subsection (f)(3)—
						(A)in subparagraph (D), in the first sentence,
			 by inserting and the plan provides for the coordination of coverage for
			 benefits under this title (including this part) and such medical
			 assistance before the period at the end; and
						(B)by adding at the end the following new
			 subparagraph:
							
								(E)The plan meets the requirements described
				in subsection (g).
								;
				and
						(2)by adding at the end the following new
			 subsection:
						
							(g)Additional requirements for dual
				SNPSThe following
				requirements are described in this subsection:
								(1)Provision of informationThe plan provides special needs individuals
				described in subsection (b)(6)(B)(ii) up-front information about formularies
				and utilization management strategies under the plan as part of the information
				disclosed under section 1852(c)(1).
								(2)PremiumThe premium under the plan does not exceed
				the premium subsidy amount described in section 1860D–14(b).
								(3)Formulary
									(A)In generalSubject to subparagraph (B), the plan has a
				formulary that, based on the most recent data available, covers at
				least—
										(i)95 percent of the 200 most commonly
				prescribed non-duplicative generic covered part D drugs for the population of
				individuals entitled to (or enrolled for) benefits under part A or enrolled
				under part B; and
										(ii)95 percent of the 200 most commonly
				prescribed non-duplicative brand name covered part D drugs for such
				population.
										(B)Inclusion of drugs in certain categories
				and classesThe plan
				formulary shall include all covered part D drugs in the categories and classes
				identified by the Secretary under section 1860D–4(b)(3)(G)(i).
									(4)Pharmacy accessThe plan secures participation in its
				network of a sufficient number of pharmacies that dispense (other than by mail
				order) drugs directly to patients to ensure convenient access by at least 90
				percent of enrollees who are residing in long-term care facilities within the
				region.
								(5)Operation of a dedicated customer
				assistance phone lineThe
				plan shall maintain a toll-free number or numbers for inquiries concerning the
				plan that is solely for the use of such individuals, the designated
				representatives of such individuals (including designated family members),
				advocates of such individuals, providers of services, and suppliers.
								(6)E-prescribingThe plan adopts electronic prescribing for
				enrollees, in accordance with section 1860D–4(e), to coordinate care.
								(7)Demonstrate experience and
				expertiseThe plan
				demonstrates, to the satisfaction of the Secretary, with input from the States,
				sufficient experience and expertise in serving low-income, publicly insured, or
				previously uninsured populations.
								(8)Reducing health disparitiesThe plan has established and implemented
				systems and processes which have been approved by the Secretary to address and
				reduce health disparities based on race, ethnicity, gender, age, and
				socio-economic status.
								(9)Proficiency in care
				coordinationThe plan
				demonstrates, to the satisfaction of the Secretary, proficiency in care
				coordination for the purpose of providing, or arranging for the provision of,
				services to assist individuals enrolled in the plan in obtaining access to
				other public and private benefits, including services to address non-medical
				and psycho-social
				needs.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to plan year beginning on or after January 1,
			 2011.
				104.Providing better care coordination for
			 low-income beneficiaries in Medicare part D
				(a)Continuous updating of eligibility and
			 enrollment data for dual eligible individuals
					(1)State requirementSection 1935(a) of the Social Security Act
			 (42 U.S.C. 1396u–5(a)) is amended by adding at the end the following new
			 paragraph:
						
							(4)Updating of eligibility and enrollment
				information on a rolling basisBeginning not later than October 1, 2011,
				the State shall update information with respect to the eligibility and
				enrollment of individuals receiving any kind of medical assistance under the
				State plan, including medical assistance for payment of Medicare cost-sharing
				described in section 1905(p)(3), in MA plans and prescription drug plans under
				parts C and D, respectively, of title XVIII (including eligibility
				determinations under paragraph (2) and screening and enrollment under paragraph
				(3)) not less frequently than on a weekly
				basis.
							.
					(2)Secretarial requirementsSection 1935(d) of the Social Security Act
			 (42 U.S.C. 1396u–5(d)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Updating of eligibility and enrollment
				information on a rolling basisThe Secretary shall update information with
				respect to the eligibility and enrollment of individuals receiving any kind of
				medical assistance under this title, including medical assistance for payment
				of Medicare cost-sharing described in section 1905(p)(3), in MA plans and
				prescription drug plans under parts C and D, respectively, of title XVIII as it
				is received, but not less frequently than on a weekly
				basis.
							.
					(b)Identifying dual eligible individuals in
			 data records
					(1)In generalSection 1859 of the Social Security Act (42
			 U.S.C. 1305w–28), as amended by section 103, is amended by adding at the end
			 the following new subsection:
						
							(h)Identifying dual eligible individuals in
				data records
								(1)Identification by the
				SecretaryBeginning on
				January 1, 2010, the Secretary shall clearly identify all dual eligible
				individuals that are enrolled in MA plans and prescription drug plans for the
				current plan year and reflect the low-income subsidy status of such individuals
				for each plan year in every data record file maintained in the Medicare
				electronic database and every such file that is used to enroll or adjudicate
				claims for such individuals.
								(2)Identification by MA plans and prescription
				drug plansBeginning on
				January 1, 2010, each MA plan and prescription drug plan shall clearly identify
				all dual eligible individuals that are enrolled in the plan for the current
				plan year and reflect the low-income subsidy status of such individuals for the
				plan year in every data record file maintained by the plan that is used to
				enroll or adjudicate claims for such individuals under the plan.
								(3)RegulationsThe Secretary shall establish regulations
				to carry out this subsection. Such regulations shall require that—
									(A)for each plan year and each dual eligible
				individual, the Secretary identify on the Medicare enrollment database dual
				eligible status that has been verified with a State or the District of
				Columbia;
									(B)for each plan year and each dual eligible
				individual, the Secretary identify on the Medicare enrollment database the
				low-income subsidy level of the individual; and
									(C)each data file that is necessary to ensure
				that such dual eligible status is transmitted to an MA plan or a prescription
				drug plan, at the time the Secretary certifies the enrollment of the dual
				eligible individual in the plan.
									(4)Definition of dual eligible
				individualThe term
				dual eligible individual means a special needs individual
				described in subsection
				(b)(6)(B)(ii).
								.
					(2)Conforming amendmentSection 1860D–42 of the Social Security Act
			 (42 U.S.C. 1395w–152) is amended by adding at the end the following new
			 subsection:
						
							(c)Identifying dual eligible individuals in
				data recordsFor provisions
				regarding the identification by prescription drug plans of dual eligible
				individuals in data records, see section
				1859(h).
							.
					(c)Assuring continuity of prescription drug
			 coverage for dual eligibles
					(1)In generalSection 1935(d)(1) of the Social Security
			 Act (42 U.S.C. 1396u–5(d)(1)) is amended—
						(A)by inserting on and after the date
			 described in subparagraph (B), after notwithstanding any other
			 provision of this title,;
						(B)by striking In the case of
			 and inserting the following:
							
								(A)In generalIn the case
				of
								; and
						(C)by adding at the end the following:
							
								(B)Date
				describedFor purposes of
				subparagraph (A), the date described in this subparagraph is the date on which
				the State confirms with a Medicare Advantage plan under part C of title XVIII
				or a prescription drug plan under part D of such title (including a Medicare
				operated prescription drug plan under section 1860D–11A), as applicable—
									(i)that the part D eligible individual (as so
				defined) who is described in subsection (c)(6)(A)(ii) is enrolled with such
				plan; and
									(ii)the cost-sharing and premiums applicable
				for the individual for such
				plan.
									.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1) take effect on January 1, 2011.
					(d)Collection and sharing of drug utilization
			 data and formulary information for full-benefit dual eligible
			 individuals
					(1)In generalSection 1860D–42 of the Social Security
			 Act, as amended by subsection (b), is amended by adding at the end the
			 following new subsection:
						
							(d)Collection and sharing of drug utilization
				data and formulary information for full-benefit dual eligible
				individuals
								(1)Plan requirementA PDP sponsor of a prescription drug plan
				(including a Medicare operated prescription drug plan under section 1860D–11A)
				and an MA organization offering an MA–PD plan shall submit to the Secretary
				such information regarding the drug utilization of enrollees in such plans who
				are full-benefit dual eligible individuals (as defined in
				section
				1935(c)(6)) and any formularies under the plans such
				individuals are enrolled in as the Secretary determines appropriate to carry
				out paragraph (2). Such information shall be submitted—
									(A)on a rolling basis (as determined
				appropriate by the Secretary); and
									(B)using a single, uniform reporting
				process.
									(2)Collection and sharing of
				dataThe Secretary shall
				collect data on the drug utilization of full-benefit dual eligible individuals
				(as so defined) and on any formularies under the plans such individuals are
				enrolled in. The Secretary shall share such data with the States and the
				District of Columbia on as close to a real-time basis as
				possible.
								.
					(2)Effective
			 DateThe amendment made by
			 paragraph (1) shall take effect on January 1, 2010.
					105.Improving transition of new dual eligible
			 individuals to Medicare prescription drug coverage and presumptive eligibility
			 for low-income subsidies
				(a)Updating the point of sale facilitated
			 enrollment process
					(1)Providing better initial protection for
			 dual eligible individualsBeginning January 1, 2011, each contractor
			 under the Point of Sale Facilitated Enrollment process of the Department of
			 Health and Human Services shall enroll full-benefit dual eligible individuals
			 (as defined in section 1935(c)(6)) into a Medicare operated prescription drug
			 plan under section 1860D–11A of the Social Security Act, as added by section
			 102.
					(2)Competitive Bidding of Point of Sale
			 ContractThe Secretary of
			 Health and Human Services shall establish procedures to ensure that each
			 contract entered into under such process on or after January 1, 2010, under the
			 Medicare program under title XVIII of the Social Security Act is rebid every 3
			 years through a competitive bidding process.
					(3)Requiring Better Education about Point of
			 Sale facilitated enrollment processNot later than January 1, 2010, the
			 Secretary of Health and Human Services shall have a comprehensive plan in place
			 for proactively educating beneficiaries under the Medicare prescription drug
			 program under part D of title XVIII of the Social Security Act, pharmacists,
			 skilled nursing facilities (as defined in section 1819(a) of such Act (42
			 U.S.C. 1395i–3(a))), nursing facilities (as defined in section 1919(a) of such
			 Act (42 U.S.C. 1396r(a))), counselors under State health insurance assistance
			 programs (SHIPs), and other advocacy organizations (including disability
			 organizations) about the Point of Sale Facilitated Enrollment process. Under
			 such plan—
						(A)information about the Point of Sale
			 Facilitated Enrollment process shall be included in all mailers to the entities
			 and individuals described in the preceding sentence prior to the annual,
			 coordinated election period described in section 1851(e)(3) of the Social
			 Security Act (42 U.S.C. 1395w–21(e)(3)); and
						(B)a description of such process and other
			 relevant information shall be prominently displayed on the Medicare Internet
			 website throughout the year.
						(4)Mandatory Use of Point of Sale facilitated
			 enrollment processSection
			 1860D–4(b)(1) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)) is amended
			 by adding at the end the following new subparagraph:
						
							(F)Mandatory use of point of sale facilitated
				enrollment processNotwithstanding any other provision of law,
				beginning January 1, 2011, the terms and conditions under subparagraph (A)
				shall require participating pharmacies to use the Point of Sale Facilitated
				Enrollment process of the Department of Health and Human
				Services.
							.
					(b)Presumptive eligibility and mandatory
			 transition period for subsidy eligible individualsSection
			 1860D–14 of the Social Security Act (42 U.S.C. 1395w–104) is amended—
					(1)by redesignating subsection (d) as
			 subsection (e); and
					(2)by inserting after subsection (c) the
			 following new subsection:
						
							(d)Presumptive eligibility and mandatory
				transition period
								(1)Presumptive eligibilityAn individual shall be presumed to be a
				subsidy eligible individual (as defined in section 1860D–14(a)(3)) if the
				individual presents at the pharmacy with—
									(A)reliable evidence of—
										(i)Medicaid enrollment, such as a Medicaid
				card, recent history of Medicaid billing in the pharmacy patient profile, a
				copy of a current Medicaid award letter, or confirmation from a Medicaid
				enrollment database; or
										(ii)eligibility for an income-related subsidy
				under section 1860D–14, such as a low-income subsidy notice from the Secretary
				or the Commissioner of Social Security, or confirmation from a Social Security
				enrollment database; and
										(B)reliable evidence of Medicare enrollment,
				such as a Medicare identification card, a Medicare enrollment approval letter,
				a Medicare Summary Notice, or confirmation from an official Medicare hotline or
				Medicare database.
									(2)Making subsidy eligible individuals
				whole
									(A)In generalIn the case of a subsidy eligible
				individual (as so defined) who, between November 15, 2005, and December 31,
				2009, has wrongly been forced to pay higher co-payments, premiums, and
				deductibles than those applicable under this part and part C for such
				individual, the subsidy eligible individual shall be eligible for compensation
				under the program under this title.
									(B)Establishment of process for refund of
				amount incorrectly paidThe
				Secretary shall establish a process under which—
										(i)prescription drug plans and MA–PD plans are
				billed for copayments and deductibles inappropriately charged to subsidy
				eligible individuals during retroactive coverage periods;
										(ii)the amounts incorrectly paid by the subsidy
				eligible individual as a result of those inappropriate charges are refunded
				directly to the individual, either through a rebate on future payments of
				premiums under part B or through a direct payment to the individual; and
										(iii)prescription drug plans and MA–PD plans are
				required to provide detailed accounting to the Secretary of the basis for any
				rebate or payment to a subsidy eligible individual under this subparagraph,
				including the applicable period of retroactive coverage for the subsidy
				eligible individual and whether the rebate or credit is with respect to an
				inappropriately charged copayment or deductible.
										(C)NotificationSubsidy eligible individuals shall be
				notified of the requirements of this subsection in their 2010 plan year
				materials.
									(D)No effect on eligibility for other
				benefitsAmounts refunded to
				a subsidy eligible individual under this subsection shall be disregarded for
				purposes of determining or continuing the beneficiary's eligibility for receipt
				of benefits under any other Federal, State, or locally funded assistance
				program, including benefits paid under titles II, XVI, XVIII, XIX, or
				XXI.
									.
					106.Required information on transition from
			 skilled nursing facilities and nursing facilities to part D plans
				(a)Skilled nursing facilitiesSection 1819(b) of the Social Security Act
			 (42 U.S.C. 1395i–3(b)) is amended by adding at the end the following new
			 paragraph:
					
						(9)Information on transition to prescription
				drug coverageA skilled
				nursing facility must provide information to residents and the families of
				residents on how to transition to prescription drug coverage under MA–PD plans
				under part C and prescription drug plans under part D upon discharge from the
				facility.
						.
				(b)Nursing facilitiesSection 1919(b) of the Social Security Act
			 (42 U.S.C. 1395i–3(b)) is amended by adding at the end the following new
			 paragraph:
					
						(9)Information on transitioning to
				prescription drug coverageA
				nursing facility must provide information to residents and the families of
				residents on how to transition to prescription drug coverage under MA–PD plans
				under part C and prescription drug plans under part D upon discharge from the
				facility.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2011.
				107.Streamlined pharmacy compliance
			 packaging
				(a)In generalSection 1860D–4(b)(3) of the Social
			 Security Act (42 U.S.C. 1395w–104(b)(3)) is amended by adding at the end the
			 following new subparagraph:
					
						(G)Streamlined pharmacy compliance packaging
				for dual eligible individualsA PDP sponsor of a prescription drug plan
				shall streamline pharmacy compliance packaging for individuals enrolled in the
				plan who—
							(i)are entitled to medical assistance under a
				State plan under title XVIII; and
							(ii)reside in a nursing
				home.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to drugs dispensed on or after January 1,
			 2010.
				108.Lowering covered part D drug prices on
			 behalf of Medicare beneficiaries
				(a)Repeal of prohibitionSection 1860D–11 of the Social Security Act
			 (42 U.S.C. 1395w–111) is amended by striking subsection (i) and inserting the
			 following:
					
						(i)Lowering covered part D drug
				prices
							(1)In generalThe Secretary shall reduce the purchase
				cost of covered part D drugs by implementing 2 or more of the following
				strategies on an annual basis (beginning with 2011):
								(A)Negotiating directly with pharmaceutical
				manufacturers for additional discounts, rebates, and other price concessions
				that may be made available to Medicare operated prescription drug plans under
				section 1860D–11A for covered part D drugs.
								(B)Entering into rebate agreements with
				manufacturers to provide to the Secretary a rebate for any covered outpatient
				drug of a manufacturer dispensed during a rebate period specified in the
				agreement to a subsidy eligible individual described (or treated as described)
				in section 1860D–14(a)(1) for which payment was made by a PDP sponsor under
				part D of title XVIII or an MA organization under part C of such title for such
				period in an amount determined in the same manner as the rebate amount for such
				drug would have been determined under subsection (c) of section 1927 if the
				dispensing of the drug to such individual was paid for by a State and subject
				to a rebate agreement entered into under such section (and allocating any such
				rebates received among the prescription drug plans of such PDP sponsors and
				MA–PD plans offered by such organizations based on the enrollment of such
				individuals in such plans).
								(C)In consultation with the Director of the
				Agency for Healthcare Research and Quality, using data from relevant and
				unbiased studies on the comparative clinical effectiveness of covered part D
				drugs to—
									(i)educate physicians and pharmacists;
				and
									(ii)provide information to PDP sponsors of
				prescription drug plans and MA organizations offering MA–PD plans for use in
				making decisions regarding plan formularies.
									(D)Instituting prescription drug prices
				negotiated under the Federal Supply Schedule of the General Services
				Administration for the reimbursement of covered part D drugs.
								(2)Rule of constructionNothing in this subsection shall be
				construed as preventing the PDP sponsor of a prescription drug plan or an MA
				organization offering an MA–PD plan from obtaining a discount or reduction of
				the price for a covered part D drug below the price negotiated by the Secretary
				for a Medicare-operated plan under paragraph (1)(A).
							(3)Annual reports to congressNot later than January 1, 2012, and
				annually thereafter, the Secretary shall submit to the Committee on Finance of
				the Senate and to the Committee on Ways and Means, the Committee on Energy and
				Commerce, and the Committee on Oversight and Government Reform of the House of
				Representatives a report on the strategies implemented by the Secretary under
				paragraph (1) to achieve lower prices on covered part D drugs for
				beneficiaries, including the prices of such covered part D drugs and any price
				concessions achieved by the Secretary as a result of such
				implementation.
							.
				109.Correction of flaws in determination of
			 phased-down State contribution for Federal assumption of prescription drug
			 costs for dually eligible individualsSection 1935(c) of the Social Security Act
			 (42 U.S.C. 1396u–5(c)) is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking Each and inserting Subject
			 to paragraph (7), each; and
				(2)by adding at the end the following new
			 paragraph:
					
						(7)Modification of determination of amount of
				state contributionNot later
				than January 1, 2011, the Secretary of Health and Human Services (in this
				section referred to as the Secretary), acting through the
				Director of the Federal Coordinated Health Care Office established under
				section 101 of the Medicare Prescription Drug Reform Act of 2009, shall
				promulgate regulations for modifying the factors used to determine the product
				under paragraph (1)(A) for each State and month that take into account the
				following with respect to each State:
							(A)Factoring into the determination of base
				year State Medicaid per capita expenditures for covered part D drugs for
				full-benefit dual eligible individuals under paragraph (3) all payments
				collected by a State under agreements under section 1927 for outpatient
				prescription drugs purchased in 2003 (not just for such payments that were
				collected by the State in 2003).
							(B)Pharmacy cost savings measures implemented
				by the State during the period that begins with 2003 and ends with 2006.
							(C)Substituting under paragraph (4) a
				State-specific growth factor in lieu of the national applicable growth factor
				for 2004 and succeeding years based on the annual percentage increase in the
				State's average per capita aggregate expenditures for covered outpatient
				drugs.
							Such regulations shall include
				procedures for adjusting payments to States under section 1903(a) to take into
				account any overpayments or underpayments which the Secretary determines on the
				basis of such modifications were made by States under this subsection for 2004
				and succeeding
				years..
				110.No impact on eligibility for benefits under
			 other programs
				(a)In generalSection 1860D–14(a)(3) of the Social
			 Security Act (42 U.S.C. 1395w–114(a)(3)), is amended—
					(1)in subparagraph (A), in the matter
			 preceding clause (i), by striking subparagraph (F) and inserting
			 subparagraphs (F) and (H); and
					(2)by adding at the end the following new
			 subparagraph:
						
							(H)No impact on eligibility for benefits under
				other programsThe
				availability of premium and cost-sharing subsidies under this section shall not
				be treated as benefits or otherwise taken into account in determining an
				individual’s eligibility for, or the amount of benefits under, any other
				Federal
				program.
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of enactment of this Act.
				111.Quality indicators for dual eligible
			 individualsSection 1154(a) of
			 the Social Security Act (42 U.S.C. 1320c–3(a)) is amended by inserting after
			 paragraph (11) the following new paragraph:
				
					(12)For all contracts entered into on or after
				August 1, 2011, the organization shall produce a statistically valid subsample
				of quality indicators applicable to dual eligible beneficiaries under titles
				XVIII and
				XIX.
					.
			IIAdditional Medicare and Medicaid
			 improvements
			AImproving the financial assistance
			 available to low-Income Medicare beneficiaries
				201.Improving assets tests for Medicare Savings
			 Program and low-income subsidy program
					(a)Application of highest level permitted
			 under LIS
						(1)To full-premium subsidy eligible
			 individualsSection
			 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is
			 amended—
							(A)in paragraph (1), in the matter before
			 subparagraph (A), by inserting (or, beginning with 2010, paragraph
			 (3)(E)) after paragraph (3)(D); and
							(B)in paragraph (3)(A)(iii), by striking
			 (D) or.
							(2)Annual increase in LIS resource
			 testSection
			 1860D–14(a)(3)(E)(i) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(E)(i)) is amended—
							(A)by striking and at the end
			 of subclause (I);
							(B)in subclause (II), by inserting
			 (before 2010) after subsequent year;
							(C)by striking the period at the end of
			 subclause (II) and inserting a semicolon;
							(D)by inserting after subclause (II) the
			 following new subclauses:
								
									(III)for 2010, $27,500 (or $55,000 in the case
				of the combined value of the individual's assets or resources and the assets or
				resources of the individual's spouse); and
									(IV)for a subsequent year, the dollar amounts
				specified in this subclause (or subclause (III)) for the previous year
				increased by the annual percentage increase in the consumer price index (all
				items; U.S. city average) as of September of such previous
				year.
									;
				and
							(E)in the last sentence, by inserting
			 or (IV) after subclause (II).
							(3)Application of LIS test under Medicare
			 Savings ProgramSection
			 1905(p)(1)(C) of the Social Security Act (42 U.S.C. 1396d(p)(1)(C)) is amended
			 by striking subparagraph (D) and all that follows through the
			 period at the end and inserting the following: section 1860D–14(a)(3)(E)
			 applicable to an individual or to the individual and the individual’s spouse
			 (as the case may be).
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to eligibility determinations for income-related
			 subsidies and Medicare cost-sharing furnished for periods beginning on or after
			 January 1, 2010.
					202.Eliminating barriers to enrollment
					(a)Encouraging application of procedures under
			 Medicare Savings ProgramSection 1905(p) of the Social Security Act
			 (42 U.S.C.
			 1396d(p)) is amended by adding at the end the following new
			 paragraph:
						
							(7)The Secretary shall take all reasonable
				steps to encourage States to provide for administrative verification of income
				and automatic reenrollment (as provided under subparagraphs (C)(iii) and (G) of
				section 1860D–14(a)(3) in the case of the low-income subsidy
				program).
							.
					(b)Ensuring that SSA and States can
			 electronically process all low-Income subsidy program
			 applicationsSection
			 1860D–14(a)(3)(B)(i) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(B)(i)) is amended by inserting after the first sentence the
			 following new sentence: Not later than January 1, 2012, the State plan
			 and the Commissioner shall have in place procedures to ensure the capacity to
			 process all applications for determinations (including all applications that
			 are not in English) electronically..
					203.Elimination of part D cost-sharing for
			 certain non-institutionalized full-benefit dual eligible individuals
					(a)In generalSection 1860D–14(a)(1)(D)(i) of the Social
			 Security Act (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—
						(1)in the heading, by striking
			 Institutionalized
			 individuals.—In and
			 inserting
							
								Elimination of cost-sharing for certain full-benefit dual eligible
			 individuals.—(I)Institutionalized individualsIn
								;
				and
						(2)by adding at the end the following new
			 subclauses:
							
								(II)Certain other individualsIn the case of an individual who is a
				full-benefit dual eligible individual and who is being provided medical
				assistance for home and community-based services under subsection (c), (d),
				(e), (i), or (j) of section 1915 or pursuant to section 1115, the elimination
				of any beneficiary coinsurance described in section 1860D–2(b)(2) (for all
				amounts through the total amount of expenditures at which benefits are
				available under section
				1860D–2(b)(4)).
								.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to drugs dispensed on or after January 1,
			 2010.
					204.Exemption of balance in any pension or
			 retirement plan from resources for determination of eligibility for low-income
			 subsidy
					(a)In generalSection 1860D–14(a)(3) of the Social
			 Security Act (42 U.S.C. 1395w–114(a)(3)) is amended—
						(1)in subparagraph (D), in the matter before
			 clause (i), by striking life insurance policy exclusion provided under
			 subparagraph (G) and inserting additional exclusions provided
			 under subparagraphs (G) and (H);
						(2)in subparagraph (E)(i), in the matter
			 before subclause (I), by striking life insurance policy exclusion
			 provided under subparagraph (G) and inserting additional
			 exclusions provided under subparagraphs (G) and (H); and
						(3)by adding at the end the following new
			 subparagraph:
							
								(H)Pension or retirement plan
				exclusionIn determining the
				resources of an individual (and the eligible spouse of the individual, if any)
				under section 1613 for purposes of subparagraphs (D) and (E), no balance in any
				pension or retirement plan shall be taken into
				account.
								.
						(b)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2010, and shall apply to
			 determinations of eligibility for months beginning with January 2010.
					205.Cost-sharing protections for low-income
			 subsidy-eligible individuals
					(a)In generalSection 1860D–14(a) of the Social Security
			 Act (42 U.S.C.
			 1395w–114(a)) is amended—
						(1)in paragraph (1)(D), by adding at the end
			 the following new clause:
							
								(iv)Overall limitation on
				cost-sharingIn the case of
				all such individuals, a limitation on aggregate cost-sharing under this part
				for a year not to exceed 2.5 percent of
				income.
								;
				and
						(2)in paragraph (2), by adding at the end the
			 following new subparagraph:
							
								(F)Overall limitation on
				cost-sharingA limitation on
				aggregate cost-sharing under this part for a year not to exceed 2.5 percent of
				income.
								.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply as of January 1, 2010.
					BOther improvements
				211.Enrollment improvements under Medicare
			 parts C and D
					(a)Special election period during first 60
			 days of enrollment in a new plan
						(1)In generalSection 1851(e)(4) of the Social Security
			 Act (42 U.S.C.
			 1395w(e)(4)) is amended—
							(A)in subparagraph (C), by striking
			 or at the end;
							(B)by redesignating subparagraph (D) as
			 subparagraph (E); and
							(C)by inserting after subparagraph (C) the
			 following new subparagraph:
								
									(D)the individual has been enrolled in such
				plan for fewer than 60 days;
				or
									.
							(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on the date that is 90 days after the date of
			 enactment of this Act.
						(b)Extension of the annual, coordinated
			 election period
						(1)In GeneralSection 1851(e)(3)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395w–1(e)(3)(B)(iv)) is amended by striking November 15 and
			 inserting October 1.
						(2)Effective
			 DateThe amendment made by
			 paragraph (1) shall apply to annual, coordinated election periods beginning
			 after the date of enactment of this Act.
						(c)Coordination under parts C and D of the
			 continuous open enrollment and disenrollment period for the first 3 months of
			 the year
						(1)In generalSection 1860D–1(b)(1)(B)(iii) of the Social
			 Security Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by striking
			 , (C),.
						(2)Effective
			 DateThe amendment made by
			 paragraph (1) shall take effect on January 1, 2010.
						212.Medicare plan complaint system
					(a)SystemSection 1808 of the Social Security Act (42
			 U.S.C. 1395b–9) is amended—
						(1)in subsection (c)(2)—
							(A)in subparagraph (B)(iii), by striking
			 adjustment; and and inserting
			 adjustment);;
							(B)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
							(C)by adding at the end the following new
			 subparagraph:
								
									(D)develop and maintain the plan complaint
				system under subsection (d).
									;
				and
							(2)by adding at the end the following new
			 subsection:
							
								(d)Plan complaint system
									(1)System
										(A)In generalThe Secretary shall develop and maintain a
				plan complaint system, (in this subsection referred to as the
				system) to—
											(i)collect and maintain information on plan
				complaints;
											(ii)track plan complaints from the date the
				complaint is logged into the system through the date the complaint is resolved;
				and
											(iii)otherwise improve the process for reporting
				plan complaints.
											(B)TimeframeThe Secretary shall have the system in
				place by not later than the date that is 6 months after the date of enactment
				of this subsection.
										(C)Plan complaint definedIn this subsection, the term plan
				complaint means a complaint that is received (including by telephone,
				letter, e-mail, or any other means) by the Secretary (including by a regional
				office, the Medicare Beneficiary Ombudsman, a subcontractor, a carrier, a
				fiscal intermediary, and a Medicare administrative contractor) from a Medicare
				Advantage eligible individual or a part D eligible individual (or an individual
				representing such an individual) regarding a Medicare Advantage organization, a
				Medicare Advantage plan, a prescription drug plan sponsor, or a prescription
				drug plan, including, but not limited to, complaints relating to marketing,
				enrollment, covered drugs, premiums and cost-sharing, and plan customer
				service, grievances and appeals, participating providers. Such term also
				includes plan complaints that are received by the Secretary directly from the
				organization offering the plan relating to complaints by such
				individuals.
										(2)Process criteriaIn developing the system, the Secretary
				shall establish a process for reporting plan complaints. Such process shall
				meet the following criteria:
										(A)AccessibleThe process is widely known and easy to
				use.
										(B)Investigative capacityThe process involves the appropriate
				experts, resources, and methods to assess complaints and determine whether they
				reflect an underlying pattern.
										(C)Intervention and
				follow-throughThe process
				triggers appropriate interventions and monitoring based on substantiated
				complaints.
										(D)Quality improvement
				orientationThe process
				guides quality improvement.
										(E)ResponsivenessThe process routinely provides consistent,
				clear, and substantive responses to complaints.
										(F)TimelinesEach process step is completed within a
				reasonable, established timeframe, and mechanisms exist to deal quickly with
				complaints of an emergency nature requiring immediate attention.
										(G)ObjectiveThe process is unbiased, balancing the
				rights of each party.
										(H)Public AccountabilityThe process makes complaint information
				available to the public.
										(3)Standard data reporting
				requirements
										(A)In generalThe Secretary shall establish standard data
				reporting requirements for reporting plan complaints under the system.
										(B)Model electronic complaint
				formThe Secretary shall
				develop a model electronic complaint form to be used for reporting plan
				complaints under the system. Such form shall be prominently displayed on the
				front page of the Medicare.gov Internet website and on the Internet website of
				the Medicare Beneficiary Ombudsman.
										(4)All complaints required to be logged into
				the systemEvery plan
				complaint shall be logged into the system.
									(5)Casework notationsThe system shall provide for the inclusion
				of any casework notations throughout the complaint process on the record of a
				plan complaint.
									(6)Medicare Beneficiary
				OmbudsmanThe Secretary shall
				carry out this subsection acting through the Medicare Beneficiary
				Ombudsman.
									.
						(b)FundingThere are authorized to be appropriated
			 such sums as may be necessary for the costs of carrying out section 1808(d) of
			 the Social Security Act, as added by subsection (a).
					(c)Reports
						(1)Secretary
							(A)Ongoing studyThe Medicare Beneficiary Ombudsman (under
			 subsection (c) of section 1808) of the Social Security Act (42 U.S.C. 1395b–9)
			 shall conduct an ongoing study of the plan complaint system established under
			 subsection (d) of such section (as added by subsection (a)), in this subsection
			 referred to as the system. Such study shall include an analysis
			 of—
								(i)the numbers and types of complaints
			 reported under the system;
								(ii)geographic variations in such
			 complaints;
								(iii)the timeliness of agency or plan responses
			 to such complaints; and
								(iv)the resolution of such complaints.
								(B)Quarterly reportsNot later than 6 months after the
			 implementation of the system, and every 3 months thereafter, the Secretary of
			 Health and Human Services shall submit to Congress a report on the study
			 conducted under subparagraph (A), together with recommendations for such
			 legislation and administrative actions as the Secretary determines
			 appropriate.
							(2)Inspector GeneralThe Inspector General of the Department of
			 Health and Human Services shall conduct an evaluation of the system. Not later
			 than 1 year after the implementation of the system, the Inspector General shall
			 submit to Congress a report on such evaluation, together with recommendations
			 for such legislation and administrative actions as the Inspector General
			 determines appropriate.
						213.Uniform exceptions and appeals
			 process
					(a)In generalSection 1860D–4(b)(3) of the Social
			 Security Act (42 U.S.C. 1395w–104(b)(3)), as amended by section 107, is amended
			 by adding at the end the following new subparagraph:
						
							(G)Use of single, uniform exceptions and
				appeals processNotwithstanding any other provision of this
				part, a PDP sponsor of a prescription drug plan or an MA organization offering
				an MA–PD plan shall—
								(i)use a single, uniform exceptions and
				appeals process with respect to the determination of prescription drug coverage
				for an enrollee under the plan; and
								(ii)provide instant access to such process by
				enrollees through a toll-free telephone number and an Internet
				website.
								.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to exceptions and appeals on or after January 1,
			 2011.
					214.Prohibition on conditioning Medicaid
			 eligibility for individuals enrolled in certain creditable prescription drug
			 coverage on enrollment in the Medicare part D drug program
					(a)In generalSection 1935 of the Social Security Act (42
			 U.S.C. 1396v) is amended by adding at the end the following:
						
							(f)Prohibition on conditioning eligibility for
				medical assistance for individuals enrolled in certain creditable prescription
				drug coverage on enrollment in Medicare prescription drug benefit
								(1)In generalA State shall not condition eligibility for
				medical assistance under the State plan for a part D eligible individual (as
				defined in section 1860D–1(a)(3)(A)) who is enrolled in creditable prescription
				drug coverage described in any of subparagraphs (C) through (H) of section
				1860D–13(b)(4) on the individual's enrollment in a prescription drug plan under
				part D of title XVIII or an MA–PD plan under part C of such title.
								(2)Coordination of benefits with part D for
				other individualsNothing in
				this subsection shall be construed as prohibiting a State from coordinating
				medical assistance under the State plan with benefits under part D of title
				XVIII for individuals not described in paragraph
				(1).
								.
					215.Office of the Inspector General annual
			 report on part D formularies' inclusion of drugs commonly used by dual
			 eligibles
					(a)Ongoing studyThe Inspector General of the Department of
			 Health and Human Services shall conduct an ongoing study of the extent to which
			 formularies used by prescription drug plans and MA–PD plans under part D
			 include drugs commonly used by full-benefit dual eligible individuals (as
			 defined in section 1935(c)(6) of the Social Security Act (42 U.S.C.
			 1396u–5(c)(6))).
					(b)Annual
			 reportsNot later than July 1
			 of each year (beginning with 2010), the Inspector General shall submit to
			 Congress a report on the study conducted under paragraph (1), together with
			 such recommendations as the Inspector General determines appropriate.
					216.HHS ongoing study and annual reports on
			 coverage for dual eligibles
					(a)Ongoing study
						(1)In generalThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall conduct an
			 ongoing study to track—
							(A)how many of the new full benefit dual
			 eligible individuals (as defined in section 1935(c)(6) of the Social Security
			 Act (42 U.S.C. 1395u–5(c)(6))) enroll in a plan under part D of title XVIII of
			 such Act and receive retroactive prescription drug coverage under the plan;
			 and
							(B)if such retroactive coverage is provided to
			 such individuals—
								(i)the number of months of coverage provided;
			 and
								(ii)the amount of reimbursements to individuals
			 and to individuals that made payments for prescription drugs on their behalf
			 for costs incurred during retroactive coverage periods.
								(2)Data to useIn conducting the study with respect to the
			 requirements under paragraph (1)(B), the Secretary shall examine prescription
			 drug utilization data reported by Medicare part D plans.
						(b)Annual reports on ongoing
			 studyNot later than March 1
			 of each year (beginning with 2010), the Secretary shall submit a report to
			 Congress containing the results of the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Secretary determines appropriate.
					(c)Annual reports on spending and
			 outcomesNot later than
			 January 1 of each year (beginning with 2013), the Secretary shall collect data
			 and submit a report to Congress that includes the following information:
						(1)Annual total expenditures (disaggregated by
			 Federal and State expenditures) for dually eligible beneficiaries under title
			 XVIII and under State plans and waivers under title XIX.
						(2)An analysis of health outcomes for dually
			 eligible beneficiaries, disaggregated by subtypes of beneficiaries (as
			 determined by the Secretary).
						(3)An analysis of the extent to which dually
			 eligible beneficiaries are able to access benefits under title XVIII and under
			 State plans and waivers under title XIX.
						217.Authority to obtain
			 informationTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
					
						1899.Authority of the Comptroller General to obtain
		  informationNo provision in this Act in effect on the
				date of enactment of this section or enacted after such date shall be construed
				to limit, amend, or supersede the authority of the Comptroller General of the
				United States to obtain agency records pursuant to section 716 of title 31,
				United States Code, including any information obtained by, or disclosed to, the
				Secretary under part C or D of this title, except to the extent that such
				provision expressly and specifically refers to this section and provides for
				such limitation, amendment, or
				supersession.
						.
				
